Exhibit 10.1

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

This Amendment No. 6 to Credit Agreement (this “Agreement”) dated as of
November 18, 2016 (the “Effective Date”) is among JP Energy Partners LP, a
Delaware limited partnership (the “Borrower”), JP Energy Refined Products, LLC,
a Delaware limited liability company, JP Energy ATT, LLC, a Delaware limited
liability company, JP Energy Caddo, LLC, a Delaware limited liability company,
Pinnacle Propane, LLC, a Texas limited liability company, Pinnacle Propane
Express, LLC, a Delaware limited liability company, Alliant Gas, LLC, a Texas
limited liability company, JP Energy Crude Oil Services, LLC, a Delaware limited
liability company, JP Falco, LLC, a Delaware limited liability company, JP
Energy Storage, LLC, a Oklahoma limited liability company, JP Energy Permian,
LLC, a Delaware limited liability company, JP Energy Products Supply, LLC, a
Delaware limited liability company, and JP Liquids, LLC, a Delaware limited
liability company, (each a “Guarantor”), the undersigned Lenders (as defined
below) and Bank of America, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.

 

INTRODUCTION

 

A.                                    The Borrower, the financial institutions
party thereto as Lenders (the “Lenders”), and the Administrative Agent have
entered into the Credit Agreement dated as of February 12, 2014 (as amended,
restated, or modified from time to time, the “Credit Agreement”).

 

B.                                    The Borrower, the GP, American Midstream
Partners, LP, American Midstream GP, LLC, Argo Merger Sub, LLC, and Argo Merger
GP Sub, LLC have entered into that certain Agreement and Plan of Merger dated as
of October 23, 2016 (as in effect on the Effective Date, the “AMID Acquisition
Agreement”) and the other AMID Acquisition Documents (as hereinafter defined),
pursuant to which American Midstream Partners, LP, through one or more
wholly-owned subsidiaries, has agreed to purchase 100% of the Equity Interests
in the Borrower (such acquisition, the “AMID Acquisition”).  For purposes
hereof, the “AMID Acquisition Documents” shall mean (a) the AMID Acquisition
Agreement, and (b) each other agreement, instrument, certificate or document
executed and delivered by any Loan Party or any other party to the AMID
Acquisition Agreement at any time in connection with the AMID Acquisition, as in
effect on the Effective Date.

 

C.                                    In connection with the AMID Acquisition,
the Borrower has requested that the Administrative Agent, the Lenders, the L/C
Issuer and the Swing Line Lender agree to make certain amendments to the Credit
Agreement, as set forth herein.

 

THEREFORE, in fulfillment of the foregoing, the Borrower, the Administrative
Agent, the L/C Issuer, the Swing Line Lender and each of the undersigned Lenders
hereby agree as follows:

 

Section 1.                                           Definitions; References. 
Unless otherwise defined in this Agreement, each term used in this Agreement
which is defined in the Credit Agreement has the meaning assigned to such term
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                           Amendments to Credit
Agreement.  Effective upon the occurrence of the AMID Acquisition Effective Date
(as defined in Section 6 below), the Credit Agreement is hereby amended as
follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new defined terms in the appropriate
alphabetical order as follows:

 

“AMID Acquisition Effective Date” has the meaning set forth in the Sixth
Amendment.

 

“Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement dated
as of November 18, 2016, among the Borrower, the Guarantors, the lenders party
thereto, and the Administrative Agent.

 

(b)                                 The definition of “GP” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“GP” means, (i) prior to the occurrence of the AMID Acquisition Effective Date,
JP Energy GP II, LLC, a Delaware limited liability company, and (ii) on and
after the occurrence of the AMID Acquisition Effective Date, Argo Merger GP Sub,
LLC, a Delaware limited liability company.

 

(c)                                  Section 10.06(a) of the Credit Agreement is
hereby amended by (1) deleting “or” at the end of clause (ii) thereof,
(2) adding “, or” at the end of clause (iii) thereof, and (2) adding the
following new clause (iv):

 

(iv)                              that MLPFS may, without notice to the
Borrower, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

 

(d)                                 Section 8.01 of the Credit Agreement is
hereby amended by (1) deleting “or” at the end of clause (k) thereof, (2) adding
“, or” at the end of clause (l) thereof, and (2) adding the following new clause
(m):

 

(m)                             AMID Notes Offering. The net cash proceeds of
any senior unsecured notes offering issued or guaranteed by American Midstream
Partners, LP or any of its Subsidiaries are not (i) applied to the prepayment in
full of the Obligations or (ii) used to redeem or repurchase such senior
unsecured notes in accordance with the terms and conditions thereof, in each
case, within 10 Business Days after the receipt of such net cash proceeds or, if
applicable, the release of the same from escrow.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                           Reaffirmation of Liens;
Reaffirmation of Guaranty.

 

(a)                                 Each of the Borrower and each Guarantor
(i) is party to certain Collateral Documents securing and supporting the
Borrower’s obligations under the Loan Documents, (ii) represents and warrants
that it has no defenses to the enforcement of the Collateral Documents and that
according to their terms the Collateral Documents will continue in full force
and effect to secure the Borrower’s obligations under the Loan Documents, as the
same may be amended, supplemented, or otherwise modified, and
(iii) acknowledges, represents, and warrants that the liens and security
interests created by the Collateral Documents are valid and subsisting and
create a perfected Lien in the Collateral to the extent, and with the priority,
contemplated by the Collateral Documents to secure the Borrower’s obligations
under the Loan Documents, as the same may be amended, supplemented, or otherwise
modified.

 

(b)                                 Each Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Loan Documents are in full force
and effect and that such Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment and performance, when due, whether at
stated maturity or earlier by acceleration or otherwise, of all of the
Obligations, as such Obligations may have been amended by this Agreement.  Each
Guarantor hereby acknowledges that its execution and delivery of this Agreement
do not indicate or establish an approval or consent requirement by such
Guarantor under the Credit Agreement in connection with the execution and
delivery of amendments, modifications or waivers to the Credit Agreement or any
of the other Loan Documents.

 

Section 4.                                           Representations and
Warranties.  The Borrower represents and warrants to the Administrative Agent
and the Lenders that:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects (except for such representations and warranties that have
a materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of the date of this Agreement except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
for such representations and warranties that have a materiality or Material
Adverse Effect qualification, which shall be true and correct in all respects)
as of such earlier date;

 

(b)                                 (i) the execution, delivery, and performance
of this Agreement are within the corporate, limited partnership or limited
liability company power, as appropriate, and authority of the Borrower and the
Guarantors and have been duly authorized by appropriate proceedings and
(ii) this Agreement constitutes a legal, valid, and binding obligation of the
Borrower and each Guarantor, enforceable against the Borrower and each such
Guarantor in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; and

 

(c)                                  as of the effectiveness of this Agreement
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                           Conditions to Effectiveness
of this Agreement.  Subject to Section 6 below with respect to the effectiveness
of Section 2 of this Agreement, this Agreement shall become effective as of the
Effective Date upon the occurrence of all of the following:

 

(a)                                 Documentation.  The Administrative Agent
shall have received the following:

 

(1)                                 this Agreement, duly and validly executed by
the Required Lenders and the Borrower and delivered to the Administrative Agent,
in form and substance satisfactory to the Administrative Agent and the Required
Lenders, in sufficient copies for each Lender;

 

(2)                                 a true and complete executed copy of each
material AMID Acquisition Document as of the Effective Date including, for the
avoidance of doubt, an executed copy of the AMID Acquisition Agreement, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(3)                                 a true and complete executed copy of an
amendment to that certain Amended and Restated Credit Agreement dated as of
September 5, 2014, among American Midstream, LLC, as a borrower, Blackwater
Investments, Inc., as a borrower, American Midstream Partners, LP, the lenders
party thereto, and Bank of America, as administrative agent (the “AMID Credit
Agreement”) excluding the Borrower and its Subsidiaries from the requirements
and limitations of the AMID Credit Agreement and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, which amendment shall be in
full force and effect.

 

(b)                                 Representations and Warranties.  The
representations and warranties in this Agreement and the other Loan Documents
being true and correct in all material respects (except for such representations
and warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects) as of the date of this
Agreement except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Sections 6.01 of the
Credit Agreement.

 

(c)                                  No Default or Event of Default. Before and
after giving effect to this Agreement, there being no Default or Event of
Default which has occurred and is continuing.

 

(d)                                 Expenses.  The Borrower having paid all
costs, expenses, and fees which have been invoiced and are payable pursuant to
Section 10.04 of the Credit Agreement or any other written agreement.

 

Section 6.                                           Conditions to Effectiveness
of Section 2.  Notwithstanding anything herein to the contrary, Section 2 of
this Agreement shall become effective, and the Credit Agreement shall be amended
as provided in Section 2, only upon the occurrence of the AMID

 

4

--------------------------------------------------------------------------------


 

Acquisition Effective Date.  For purposes of this Agreement, “AMID Acquisition
Effective Date” is the date on or prior to which each of the following has
occurred:

 

(1)                                 Consummation of the AMID Acquisition.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower certifying that (i) the AMID Acquisition is concurrently being
consummated in accordance with applicable law and the terms of the AMID
Acquisition Agreement, and American Midstream Partners, LP is acquiring,
directly or indirectly, 100% of the Equity Interests in the Borrower as
contemplated by the AMID Acquisition Agreement; and (ii) none of the AMID
Acquisition Documents delivered pursuant to Section 5 of this Agreement have
been amended or otherwise modified in any respect adverse to any Loan Party or
to the interests of the Administrative Agent or any Lender and no new material
AMID Acquisition Document has been entered into since the Effective Date, in
each case, without the prior written consent of the Required Lenders.

 

(2)                                 Expenses.  The Borrower having paid all
costs, expenses, and fees which have been invoiced and are payable pursuant to
Section 10.04 of the Credit Agreement or any other written agreement.

 

Section 7.                                           Effect on Loan Documents. 
Except as amended herein, the Credit Agreement and the Loan Documents remain in
full force and effect as originally executed, and nothing herein shall act as a
waiver of any of the Administrative Agent’s or Lenders’ rights under the Loan
Documents, as amended.  This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement may be
a Default or Event of Default under other Loan Documents.

 

Section 8.                                           Choice of Law.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York.

 

Section 9.                                           Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original.

 

THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

BORROWER:

 

 

 

JP ENERGY PARTNERS LP

 

By: JP Energy GP II LLC, its general partner

 

 

 

 

 

By:

/s/ Patrick J. Welch

 

Name:

Patrick J. Welch

 

Title:

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

JP ENERGY REFINED PRODUCTS, LLC

 

JP ENERGY ATT, LLC

 

JP ENERGY CADDO, LLC

 

JP ENERGY CRUDE OIL SERVICES, LLC

 

JP FALCO, LLC

 

JP ENERGY STORAGE, LLC

 

JP ENERGY PERMIAN, LLC

 

JP ENERGY PRODUCTS SUPPLY, LLC

 

 

 

 

 

By:

/s/ Patrick J. Welch

 

Name:

Patrick J. Welch

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PINNACLE PROPANE, LLC

 

PINNACLE PROPANE EXPRESS, LLC

 

ALLIANT GAS, LLC

 

JP LIQUIDS, LLC

 

 

 

 

 

 

 

By:

/s/ Patrick J. Welch

 

Name:

Patrick J. Welch

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Jameson Burke

 

Name:

Jameson Burke

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Laureline de Lichana

 

Name:

Laureline de Lichana

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Susana Fornies

 

Name:

Susana Fornies

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. dba Amegy Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President – Amegy Bank Division

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A. , as a Lender

 

 

 

 

 

 

 

By:

/s/ William W. Brown

 

Name:

William W. Brown

 

Title:

Executive Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Graeme Palmer

 

Name:

Graeme Palmer

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 6

JP ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------